United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkin,Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1431
Issued: October 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2007 appellant filed a timely appeal from a February 2, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, denying his request for
reconsideration and finding that it failed to establish clear evidence of error. Because more than
one year has elapsed between the most recent merit decision dated February 15, 2000 and the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. In a February 15, 2000 decision, the
Board affirmed the Office hearing representative’s December 29, 1997 decision affirming a
December 13, 1996 Office decision terminating appellant’s compensation benefits effective

December 13, 1996 on the grounds that he no longer had any disability causally related to his
April 10, 1996 employment-related injuries.1 The Board accorded determinative weight to an
October 31, 1996 medical report of Dr. Lawrence E. Miller, a Board-certified orthopedic surgeon
and Office referral physician, which found that appellant was capable of returning to his regular
work duties on a full-time basis. The facts and the circumstances of the case as set forth in the
Board’s prior decision are incorporated herein by reference.2 The facts and the history relevant
to the present issue are hereafter set forth.
After the issuance of the Board’s decision on February 15, 2000, the Office received a
March 13, 2000 medical report of Dr. Malik M.P. Akhtar, an attending orthopedic surgeon, who
stated that appellant had not been seen in his office since January 6, 1997 following a
work-related automobile accident which resulted in fractured multiple ribs, left shoulder sprain
and neck, back, right knee and right ankle and heel injuries. He found that appellant sustained
impingement and rotator cuff arthropathy of the left shoulder, post-traumatic depression and
myofasciitis traumatica with recurrence flare-ups. Dr. Akhtar further found that appellant was
status post fracture of the ribs with recurrent pleurisy. He also diagnosed post-traumatic arthritis
of the shoulder joints and cervical spine which he stated was likely to worsen with time.
Dr. Akhtar opined that appellant remained totally disabled for work. In a March 26, 2002 report,
he reiterated his prior diagnoses. Dr. Akhtar opined that appellant continued to have residuals of
his accepted April 10, 1996 employment-related injuries.
On November 19, 2006 appellant, through counsel, requested reconsideration. Counsel
contended that appellant’s claim should be expanded to include additional work-related medical
conditions. He further contended that the Office erred in terminating appellant’s compensation
as the medical evidence of record established that appellant had continuing residuals and
disability causally related to his accepted April 10, 1996 employment-related injuries.
By decision dated February 2, 2007, the Office found that appellant’s letter requesting
reconsideration was dated November 9, 2006, more than one year after the Board’s February 15,
2000 decision and was untimely.3 The Office found that appellant did not submit evidence to
establish clear evidence of error in the prior decision terminating his compensation benefits.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right.5 The Office, through its regulations, has
1

Docket No. 98-1144 (issued February 15, 2000).

2

On April 12, 1996 appellant, then a 53-year-old part-time flexible letter carrier, filed a traumatic injury claim
alleging that on April 10, 1996 he fractured the left side of his body as a result of an automobile accident that
occurred while he was working at the employing establishment. The Office accepted his claim for a concussion,
cervical sprain, left shoulder sprain, lumbosacral derangement and rib fracture.
3

The Board notes that it appears that the Office inadvertently stated that appellant’s request for reconsideration
was dated November 9, 2006 rather than November 19, 2006.
4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulation provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.6
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.8 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office decision.13 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.14
ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. In implementing the one-year time limitation, Office’s procedures
provide that the one-year time limitation period for requesting reconsideration begins on the date
6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

14

Thankamma Mathews, 44 ECAB 765, 770 (1993).

3

of the original Office decision. However, a right to reconsideration within one year accompanies
any subsequent merit decision on the issues.15
The last merit decision in this case was issued by the Board on February 15, 2000. The
Board found that the Office properly terminated appellant’s compensation effective
December 13, 1996 on the grounds that he no longer had any disability causally related to his
April 10, 1996 employment-related injuries.16 As appellant’s November 9, 2006 letter
requesting reconsideration was made more than one year after the Board’s February 15, 2000
merit decision, the Board finds that it was not timely filed.
The issue for purposes of establishing clear evidence of error in this case, is whether
appellant submitted evidence establishing that the Office erred in terminating his compensation
effective December 13, 1996 on the grounds that he no longer had any disability causally related
to the accepted employment injuries. The Board notes that this issue is medical in nature.
Appellant has not presented clear evidence of error by the Office in terminating his
compensation benefits. In support of his November 9, 2006 request for reconsideration,
appellant submitted Dr. Akhtar’s March 13, 2000 and March 26, 2002 reports which found that
he sustained impingement and rotator cuff arthropathy of the left shoulder, post-traumatic
depression, myofascitis traumatica with recurrence flare-ups and post-traumatic arthritis of the
shoulder joints and cervical spine. Dr. Akhtar also found that appellant was status post fracture
of the ribs with recurrent pleurisy. He opined that appellant’s continuing residuals and total
disability were causally related to the April 10, 1996 employment injuries. This evidence is
insufficient to prima facie shift the weight of the evidence in appellant’s favor of because
Dr. Akhtar’s reports were previously of record and considered by the Office.17 Moreover,
Dr. Akhtar failed to provide medical rationale explaining how or why appellant’s continuing
residuals and disability were causally related to the accepted employment injuries. For these
reasons, the Board finds that Dr. Akhtar’s March 13, 2000 and March 26, 2002 reports are of
diminished probative value and therefore do not establish clear evidence of error.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

15

Larry L. Litton, 44 ECAB 243 (1992).

16

See supra note 1.

17

George C. Vernon, 54 ECAB 319 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the February 2, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

